Dissenting Opinion.
Roby, C. J.
Appellee sued to recover damages on account of the destruction by fire of certain buildings in the town of West Harrison. The complaint was in three paragraphs, and the issue was formed by a general denial; verdict for $1,200 returned with answers to interrogatories; motions by appellant for judgment, notwithstanding the general verdict and for a new trial, overruled and judgment rendered on the verdict.
The fire in question was averred to have been negligently set by sparks from an engine attached to one of appellant’s through passenger-trains, on April 12, 1902. The complaint, in my judgment, contains a charge of negligence other than in failing to furnish a sufficient spark-arrester. The failure to furnish such spark-arrester is unquestionably averred. In instruction six, given at appellant’s request, it was stated: “The plaintiff has alleged two specific acts of negligence in the operation of its locomotive, viz., that the spark-arrester was insufficient and out of repair, and that the locomotive was run up grade at a high and dangerous rate of speed.”
In instruction number four, given at appellee’s request, the jury was told, among other things, that if “plaintiff’s property was destroyed by fire, which was caused by the negligence of the defendant railroad company, either in negligently and recklessly operating its locomotive engine, *8or in negligently failing to have its engine equipped and provided with the proper spark-arrester,” it might find for the plaintiff. It is evident that the cause was tried upon the theory that the engine was negligently operated in view of the conditions which existed.
In -the second paragraph of the complaint it is averred that on said day plaintiff was in possession of a certain building and cattle pens situate in the town of West Harrison ; that said building was covered with a shingle roof, the gable end fronting the track of defendant’s railroad and situate a distance of thirty feet from it; that said pens were covered with a hoard roof, joined said building, and were situate a distance of four or five feet from said track; that on said day, by its agents in charge of its through passenger-train, running from Cincinnati to Ft. Wayne, in running its engine and train from the railroad station in said town, at which said train had stopped, it negligently operated said engine attached to said train in passing from said station in said town, through said town, without having a sufficient spark-arrester on the engine; “that said defendant, by its agents in charge of said engine and said passenger-train, did carelessly, recklessly and negligently, in the operation of said engine and through passenger-train, cause said engine to reach a high and dangerous rate of speed, to wit, forty-five miles per hour, within a short distance of said railroad station, in said town, after starting therefrom, and while within the corporate limits of said town; that from said railroad station aforesaid to the premises occupied by plaintiff is an up grade and a distance of a quarter of a mile, and that said defendant, by its agents in charge of said locomotive engine and through train, did recklessly, carelessly and negligently cause said engine and through train to pass the premises occupied by said plaintiff at such high and dangerous rate of speed so that by reason of the reckless, careless and negligent operation of said engine by said agents in charge thereof said engine, by reason of its having *9no sufficient spark-arrester, emitted and threw out large sparks and coals of fire, which live sparks and coals of fire so emitted and thrown out by said engine fell upon the board roof of said cattle pens; * * * that said fire was caused and said cattle pens and buildings wholly burned up and destroyed by reason of the reckless, careless and negligent operation of said engine attached to said through passenger-train, in passing from said railroad station in said town of West Harrison, through said town, by said defendant.” The statement “that said engine, by reason of its having no sufficient spark-arrester, emitted and threw out large sparks and coals of fire” is, in my opinion, to be taken as additional to the charge of negligent operation and not as limiting the theory of the complaint to the charge of failing to provide a sufficient spark-arrester. I think this proposition is conclusively established by the case of Pittsburgh, etc., R. Co. v. Wilson (1904), 161 Ind. 701. See Chicago, etc., R. Co. v. Zimmerman (1895), 12 Ind. App. 504, 506; Lake Erie, etc., R. Co. v. McFall (1905), 165 Ind. 574. Under the authority of the case last cited, there being an averment of negligence in emitting and throwing out sparks and coals of fire, the complaint is sufficient upon the theory of such alleged negligent operation. '
The main opinion holds that the judgment should be reversed on account of the action of the court in refusing to require the jury to answer more definitely interrogatories three and five. They were directed to the style, quality and repair of the spark-arrester. " They were answered: “We do not know.” Had such interrogatories been answered in the affirmative, exactly as appellant contended they should have been, the effect would have been nullified by interrogatory two, and its answer, which was as follows: “Was said engine provided with a spark-arrester of the best approved kind, or equal to the best in use? A. No.” Chicago, etc., R. Co. v. Gilmore (1899), 22 Ind. *10App. 466. Waiving the inconsistent answers, there was no error in the action of the court, the general verdict establishing negligence in the operation of the train, and there being nothing in the interrogatories and their answers tending to negative such alleged negligence. The refusal to require more definite answers is not, therefore, available, they being in any event ineffective to overthrow the general verdict. Grand Rapids, etc., R. Co. v. Cox (1893), 8 Ind. App. 29; Wolf v. Big Creek Stone Co. (1897), 148 Ind. 317.
The witness Dare testified that he was in his mill, about five blocks south of the buildings destroyed, on the morning in question; that he heard the train pass; that the exhaust seemed to be heavy from the engine; that the roof on the warehouse was of tin; that he heard cinders falling upon it very distinctly, which was a matter of daily occurrence. He was asked what he had “observed, if anything, on mornings prior to April 12, at the time of the passage north of this through train.” An objection was made to this question on the ground that it was not shown that upon other mornings this same engine was pulling the train referred to in the question. The objection was overruled, and the witness answered: “I have observed that they were blowing a good many sparks, and they set the grass afire and the shed of the old distillery this side of the cattle pens several times, and I went up there several times and put it out, and it was a precaution in dry weather that we follow the train up morning and evening.” A motion to strike out the last sentence, as not being responsive to the question, was overruled. I think it. should have been sustained, but I do not think that the error was a reversible one. The quality of appellant’s acts in the operation of its engine, as being negligent or not, was dependent upon the existing conditions known to it. The evidence sought to be elicited by the question under consideration was admissible, as tending to show notice to the defendant of the danger to adjoining *11property, caused by fire thrown from its locomotive leaving the station and running up grade at its schedule rate, past the mill and building destroyed. Pittsburgh, etc., R. Co. v. Indiana Horseshoe Co. (1900), 154 Ind. 322; Wabash R. Co. v. Miller (1902), 158 Ind. 174; 2 Thompson, Negligence (2d ed.), §2373. The cases in which defendant’s knowledge of facts and conditions, implied from prior occurrences and conditions, was relied upon as the basis of an action are numerous. Hopkins v. Boyd (1897), 18 Ind. App. 63; City of Goshen v. England (1889), 119 Ind. 368, 5 L. R. A. 253; Ramsey v. Rushville, etc., Gravel Road Co. (1882), 81 Ind. 394; Cleveland, etc., R. Co. v. Wynant (1887), 114 Ind. 525, 5 Am. St. 644; City of LaFayette v. Weaver (1884), 92 Ind. 477. The evidence being ad*missible for one purpose there was no error in overruling the objection to it. There are other grounds upon which it was admissible, but in a dissenting opinion it does not seem worth while to elaborate them. See Evansville, etc., R. Co. v. Keith (1893), 8 Ind. App. 57; Grand Trunk R. Co. v. Richardson (1875), 91 U. S. 454, 23 L. Ed. 356.
I dissent from the decision.